COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                   NO. 2-07-415-CV

JANICE CIMINO                                                     APPELLANT

                                           V.

ANTHONY C.J. CIMINO                                                APPELLEE

                                        ----------

            FROM THE 211 TH DISTRICT COURT OF DENTON COUNTY

                                        ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                        ----------

      We have considered “Appellant’s Voluntary Motion To Dismiss Appeal.”

It is the court’s opinion that the motion should be granted; therefore, we

dismiss the appeal. See T EX. R. A PP. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See T EX. R. A PP. P. 43.4.

                                                     PER CURIAM


PANEL D: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: March 13, 2008



      1
          See T EX. R. A PP. P. 47.4.